 382DECISIONS OF NATIONAL LABORRELATIONS BOARD,representation cases.'We therefore overrule the conclusion of theRegional Director that the Safety Committee was company dominated.There remains the question whether the Employer's reference tothe Safety Committee during the period prior to the election con-stitutes sufficient basis for setting aside the election.We do not agreethat it was.The Safety Committee not being found to be an 8 (a) (2)organization was in no different position than any incumbent labororganization.It is not a violationof the Actfor an employer tourge employees to use the services of such labor organization.TheSafety Committee was not on the ballot,and there is no evidence thatthe Employer promised the employees any benefits if they preferredthe Safety Committee to any other union a In view of the foregoing,we hereby overrule the Regional Director's recommendation that theelection be set aside.As a majority of the employees have votedagainst representationby thePetitioner,we shall,accordingly,certifythe results of the election.[The Board certified that a majority of valid ballots was not castfor TextileWorkers Union of America,AFL-CIO,and that thisunion is not the exclusive representative of the employees in this unit.]MEMBER M1mr ocx took no part in the consideration of the aboveSupplemental Decision and Certification of Results of Election.7Nathan WarrendSons,Inc..119 NLRB 292, footnote 11The Board,however, inconsolidated hearings involving violations of Section 8 (a) (2) of the Act and objections toan election has set elections aside on the basis of findings in the unfair labor practice casesthat unions were illegally assisted or company dominated.Majestic Metal Specialties, Inc.,92 NLRB 1854.However,the instant case is not a consolidated hearing but relates,solelyto a representation proceeding.See Section 9 (c) (2) of the Act.B Cf.Precision Sheet Metal,Inc.,115 NLRB 949, where the Board held that where anemployer proposed to establish its own labor relations committee accompanied by a state-ment that such committee will cost the employees nothing and that they had everything togain by it,the Board set the election aside on the ground that the statement implied theemployer would act more favorably through such a committee than through a union.Armstrong Tire and Rubber Company,Test Fleet BranchrandLouieE.Wright.Case No. 39-CA-580.November 8, 1957DECISION AND ORDEROn January 20,1957,Trial Examiner Louis Libbin issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging incertain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the IntermediateReport attached hereto.Thereafter the Respondent filed exceptionsto the -Intermediate Report and a supporting brief.119 NLRB No, 52. ARMSTRONG TIRE AND RUBBER COMPANY383The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the Respondent's exceptions and brief, and the entire'record in this case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.We agree with the Trial Examiner's findings that the Respondentviolated Section 8 (a) (1) of the Act by enforcing a rule forbiddingunion solicitation during driver rest stops. In doing so we recognize,as the Respondent contends, that safety of operation is a legitimateconcern of an employer, and may, under some circumstances, justifythe promulgation of rules which would impinge upon the normalexercise of rights" of self-organization.However, the burden restsupon an employer to establish that safety conditions actually requirean invasion of the normal exercise by his employees of self-organi-zational rights during nonworking time. In this case, however, theevidence does not convince us that it was necessary to impose a ruleinterfering with the normal right of employees to discuss unioni-zation during nonworking periods.Thus, the evidence presented bythe Respondent in support of its position consisted of the testimonyof its manager, Haidet, that prior to September 1954, when the rulewas promulgated, the accident rate had doubled during a period ofunion agitation, and that after the rule had been initiated the acci-dent rate had "improved a lot"; plus testimony to the effect that theRespondent's trucks were overloaded, were driven at high speeds,and were frequently equipped with experimental or worn tires.Haidet's generalized statements, however, were not supported in therecord by the accident reports for the periods .before and after theinitiation of the no-solicitation rule, which reports the Respondentrequired of its drivers.Moreover, there is little evidence in therecord demonstrating that there was sufficient conflict among thedrivers on the road to impair materially their ability to perform theirduties safely.Assuming that, as the Respondent asserts, its operationmay involve an element of hazard,' we nevertheless find the evidenceinsufficient to establish that the effect of nonapplication of the no-solicitation rule to the drivers' rest stop is in fact to increase thehazardous nature of the work involved.Accordingly, we hold that the evidence presented does not justifythe restrictive rule against union solicitation which the Respondentpromulgated and enforced.' In considering the possibility of hazard in the Respondent's operations,wemust alsoassume that the Respondent observed the traffic laws of the State of Texas,including re-quirements imposed upon the operation of vehicles upon the public highways which preventexposure of the public to excessive risk. 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDER.Upon the.entire record in the case, and pursuant to Section 10 (c) ofthe National Labor Relations Act, the National Labor Relations Board.hereby orders that the Respondent, Armstrong Tire and RubberCompany, Test Fleet Branch, San Antonio, Texas, its officers, agents,successors, and assigns shall :1.Cease and desist from :(a)Discouraging membership in Local Union 657, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpersof America, AFL-CIO, or in any other labor organization of itsemployees, by discharging or refusing to reinstate any of its em-ployees, or in any other manner discriminating. in regard to theirhire or tenure of employment, or any term of condition of employment.(b)Enforcing a rule forbidding, without its manager's permis-sion, union membership solicitation by its employees during theirnonworking time at scheduled rest stops and during required stopsmade for the purpose of waiting out any accumulated time on theirshift.(c)Discriminatorily prohibiting William E. Condrin, or any otheremployee, from talking to their fellow employees because of their unionand concerted activities and for the purpose of impeding the self-organizational efforts of its employees.(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right of self-organization, to form,join, or assist the aforesaid labor organization, or any other labororganization, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection, or to re-frain from any or all such activities except to the extent such rightmay be affected by an agreement requiring membership in a labororganization as a condition. of employment, as authorized in Section8 (a) (3) of the Act.2.Take the following affirmative action which it is found willeffectuate the policies of the Act :(a)Rescind immediately its no-solicitation rule insofar as it for-bids, without its manager's permission, union membership solicitationby its employees during their nonworking time at scheduled rest stopsand during required stops made for the purpose of waiting out anyaccumulated time on their shift.(b)Offer to Louie E. Wright immediate and full reinstatement tohis former or to a substantially equivalent position without prejudiceto his seniority or other rights and privileges, and make him whole,in the manner set forth in the section of the Intermediate Report en- ARMSTRONG TIRE AND RUBBER COMPANY38titled "The Remedy," for any loss of earnings he may have sufferedby reason of the Respondent's discrimination against him.(c)Preserve and make available to the Board or its agents uponrequest, for examination and copying, all payroll records, social-security payment records, timecards, personnel records and reports,and all other records necessary to analyze the amount of back paydue and the rights of employment under the terms of this Order.(d)Post at its garage at San Antonio, Texas, copies of the noticeattached hereto marked "Appendix A."'Copies of said notice, to befurnished by the Regional Director for the Sixteenth Region, shall,after being duly signed by the Respondent's authorized representative,be posted by the Respondent immediately upon receipt thereof andmaintained by it for the period of sixty (60) consecutive days there-after in conspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shall be takenby the Respondent to insure that said notices are not altered, defaced,or covered with any other material.(e)Notify the Regional Director for the Sixteenth Region inwriting, within ten (10) days from the date of this Order, what stepsthe Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be dismissed insofar as italleged that the Respondent engaged in unfair labor practices becauseof the content of the leaflet it distributed to its employees on April 16,1956, and by Manager Haidet's conversation with employee Chamberson or about August 10, 1956.2 In the event that this order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order" the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT discourage membership in Local Union 657, In-ternational Brotherhood of Teamsters, Chauffeurs,Warehouse-men and Helpers of America, AFL-CIO, or in any other labororganization of our employees, by discharging or refusing to re-instate any of our employees, or in any other manner discriminat-ing in regard to their hire or tenure of employment, or any termor condition of employment.WE, WILL NOT enforce a rule forbidding, without our manager'spermission, union membership solicitation by our employeesduring their nonworking time at scheduled rest stops and during476321-58-vol. 119-26 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDrequired stops made for the purpose of waiting out any accumu-lated time on their shift.WE WILL NOT discriminatorily prohibit William E. Condrin,or any other employee, from talking to their fellow employees be-cause of their union and concerted activities and for the purpose ofimpeding the self-organizational efforts of our employees.WE WILL NOT in any other manner, interfere with, restrain,or coerce our employees in the exercise of their rights to self-organization, to form, join, or assist the aforesaid labor organiza-tion, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining orother mutual aid or protection, or to refrain from any or all ofsuch activities except to the extent that such right may be affectedby an agreement requiring membership in a labor organizationas a condition of employment, as authorized in Section 8 (a) (3)of the Act.WE hereby rescind our no-solicitation rule insofar as it for-bids,without our manager's permission, union membership so-licitation by our employees during their nonworking time atscheduled rest stops and during required stops made for thepurpose of waiting out any accumulated time on their shift.WE WILL offer to Louie E. Wright immediate and full rein-statement to his former or a substantially equivalent positionwithout prejudice to his seniority or other rights and privileges,and make him whole for any loss of pay suffered as a result ofthe discrimination against him.All of our employees are free to become, remain, or refrain frombecoming or remaining members of the above-named Union or anyother labor organization, except to the extent that this right may beaffected by an agreement in conformity with Section 8 (a) (3) of theAct.We will not discriminate against any employee because of mem-bership in, or activity on behalf of, any labor organization.ARMSTRONG TIRE AND RUBBER COMPANY,TEST FLEET BRANCH,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon charges filed by Louie E. Wright,an individual,theGeneral Counselof the National LaborRelations Board, hereincalled the GeneralCounsel and ARMSTRONG TIRE AND RUBBER COMPANY387the Board, respectively, by the Regional Director for the Sixteenth Region (FortWorth, Texas), issued his complaint, dated September 18, 1956, against ArmstrongTire and Rubber Company, Test Fleet Branch, herein called the Respondent.With respect to the unfair labor practices, the complaint, as amended, alleges, insubstance, that: (1) Respondent's manager threatened employee Louie E. Wrightwith discharge for passing out or soliciting union membership or authorizationcards at a nonwork rest stop, interrogated an employee as to union talk and asto the number of employees for the Union, and threatened loss of employeebenefits and the possibility of moving the Test Fleet Branch to a different locationif the Union came in; (2) the Respondent threatened employees with dischargeor other reprisals if they "made the mistake of signing union cards"; (3) Respondentdiscriminated against employee Condrin by prohibiting him from talking to anyother employees on his own time, because of his union membership and activities,and to impede employee self-organization; (4) Respondent discharged and refusedto reinstate employee Louie E. Wright because of his union membership andactivities;and (5) by the foregoing conduct, the Respondent engaged in unfairlabor practices within the meaning of Section 8 (a) (1) and (3) and Section 2(6) and (7) of the National Labor Relations Act, as amended, 61 Stat. 136, hereincalled the Act. In its duly filed answer, as subsequently amended, the Respondentdenies the commission of any unfair labor practices.Pursuant to due notice, a hearing was held in San Antonio, Texas, fromNovember 27 to 29, 1956, inclusive.All parties were represented at the hearing,and afforded full oportunity to be heard, to examine and cross-examine witnesses,to introduce relevant evidence, to present oral argument at the close of the hearing,and thereafter to file briefs as well as proposed findings of fact and conclusions oflaw.The Respondent's motion to dismiss the complaint, made at the conclusionof the hearing and upon which I reserved ruling, is disposed of in accordancewith the findings of fact and conclusions of law made below. Subsequent to thehearing, the General Counsel and the Respondent filed briefs, which I have fullyconsidered.Upon the entire record in the case, and from my observation of the witnesses,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT IRespondent is, and has been at all times material hereto, a Delaware corporation,having its principal office and manufacturing plant in the city of Natchez, Mississippi,and maintaining a Tire Test Fleet Branch in the city of San Antonio, Texas, forthe purpose of testing tires manufactured by Respondent outside the State of Texas.In the course and conduct of its business operations, of which the Tire Test FleetBranch is an integral part, during the 12-month period preceding the issuance ofthe complaint herein, which period is representative of all times material hereto,theRespondent purchased raw materials and equipment valued in excess of$1,000,000, of which 80 percent was shipped in interstate commerce to its manu-facturing plant from points outside the State of Mississippi.During the sameperiod,Respondent sold products valued in excess of $2,000,000, of which 80percent was shipped in interstate commerce from its Natchez, Mississippi, plantto points outside the State of Mississippi.Also, during the same period, theRespondent, at its San Antonio, Texas, Tire Test Fleet Branch, furnished goodsor services to enterprises which produced or handled goods destined for out-of-Stateshipment valued in excess of $100,000.Upon the basis of the above-admitted facts, I find that the Respondent is,and at all times relevant hereto was, engaged in commerce within the meaningof the Act.II.THE LABOR ORGANIZATION INVOLVEDLocal Union 657, International Brotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America,AFL-CIO,herein called the Teamsters, isa labor organization within the meaning of Section 2 (5) ofthe Act.III.THE UNFAIR LABOR PRACTICESA. Background and introductionThis is the third unfair labor practice proceeding involving the Respondent at itsTest Fleet Branch in San Antonio, Texas;1The findings in this section are based on the allegations in the complaint and admissionsIn Respondent's answer. 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn a Decision and Order 2 issued on February 18, 1955, the Board found thatduring the organizational drive of the Rubber Workers Union 3 in the spring andsummer of 1953, the Respondent (1) interferred with the self-organizational rightsof its employees in violation of Section 8 (a) (1) of the Act by the conduct ofManager Haidet in threatening the employees with loss of certain benefits, withdischarge and the closing or removal of the fleet if the employees went union, andin promising economic benefits if the employees voted against the Union, and bythe conduct of Road Supervisor Scharmen in making similar threats of economicreprisals; and (2) violated Section 8 (a) (3) of the Act by the conduct of ManagerHaidet in discharging employee Erwin A. Albrecht, a test car driver, on July 22,1953, because of his union membership and activities.The Board's Order was.enforced by the Court of Appeals for the Fifth Circuit on December 21, 1955(228 F. 2d 159). Thereafter, in January 1956, Respondent reinstated Albrechtin compliance with the court decree.In a Decision and Order issued on March 17, 1955 (111 NLRB 998), the Boardfound that the record did not support the allegations of a complaint, issued againstRespondent, that Respondent circulated and assisted in the circulation of antiunionpetition in June 1954, that Manager Haidet made coercive statements to employeesin February and June 1954, and that Haidet discriminatorily discharged employeeGeorge C. Phillips in June 1954.The present proceeding arose because of incidents and conduct which occurredinApril,May, and August 1956, during an organizational drive on behalf of theTeamsters' Union.At issue are the legality of (1) Manager Haidet's enforcementof a non-solicitation rule; (2) the content of a letter mailed by Haidet to theemployees; (3) the incident involving Manager Haidet's instructions to employeeCondrin not to talk to employees; (4) Haidet's conversation with employee Cham-bers; and (5) Haidet's discharge of employee Louie E. Wright.These events.occurred in the setting of Manager Haidet's knowledge of the efforts of someemployees to organize in the Teamsters' Union and of his announcements to the.employees that the "company does not want a union at the test fleet."B. Interference, restraint, and coercion1.The enforcement of the no-solicitation rule 4Employees, designated as test drivers, drive automobiles and trucks for theRespondent over prescribed routes on public roads for the purpose of testing;tires and gasoline.At specific intervals these employees make scheduled rest stopsof from 10 to 15 minutes duration.During these rest stops the employees arerequired to make a tire pressure check, unless they are using tubeless tires.This.check takes only a few minutes of their time.During the balance of the restperiod, the employees have no work to perform and are admittedly free to doanything they want; they generally sit or walk around, talk, and go for coffee.In addition to the rest periods, the test truckdrivers also have a nonscheduled laststop on the return trip, about 21 miles north of San Antonio.This stop is madeby the truckdrivers for the purpose of "killing" or "waiting out" any accumulatedtime on their shift so that they will arrive at the garage in San Antonio at theprescribed time.The time spent at this stop may vary from 5 to 45 minutes.Whenthey are ready to leave, the drivers line themselves up so as to arrive at the garagein proper order.Although some of the drivers voluntarily utilize some of theirtime at this stop to clean their trucks, make out part of their reports, or to makeup any mileage shortage, Manager Haidet admitted that there are no requiredduties to be performed at this stop, as the employees have 15 minutes after arriv-ing at the garage for the purpose of cleaning their trucks and making out theirreports.Thus,Haidet testified that the truckdrivers "have nothing to do thatthey are supposed to do except kill time and get lined up and come into thegarage," and that "most drivers at all times have time to kill" at this stop.Theemployees generally get together in groups and engage in "bull" sessions. In addi-tion to the foregoing stops, all employees are also required to stop for a 30-minutelunch period.The employees are paid for all time spent on their route except forthe lunch period.2111 NLRB 708' (Case No. 39-CA-359).3United Rubber Cork, Linoleum and Plastic Workers of America, CIO.4The factualfindings inthis sectionare not disputed. ARMSTRONG TIRE AND RUBBER COMPANY389Since September 1954 the Respondent has had in force the following no-solici-tation rule:24.The circulation of petitions,the passing out of membership cards, andany other solicitation on Company time without the permission of the Manager.The penalty for a violation of this rule was a warning notice for the first offense,and discharge for the second offense.These rules were publicized and the driversadmittedly were aware of them.Louie E. Wright,alleged in the complaint to have been discriminatorily dis-charged,was a test truckdriver and the most active union protagonist.On April6, 1956,during the period when the test truckdrivers were stopping for 15 to 20minutes at the last stop, 21 miles north of San Antonio,Wright gave a Teamsters'Union application card to Troy Eason,a fellow employee,with the comment thatEason take the card home,think about it and sign it if he so desired.Eason said,`'alright,"and took the card.Eason later reported to Manager Haidet that Wrighthad given him a Teamsters'card at this last stop,because Eason was very muchopposed to having a union at the Respondent for fear that it would result in theRespondent closing down.On April 12, 1956,Manager Haidet issued a warningnotice toWright for having violated Rule No. 24.The notice,after reciting therule, stated that "the offense committed was your passing out membership card oncompany time without permission."At the same time, Haidet threatened to dis-charge Wright if he committed this offense again.It is conceded that Respondent regarded"company time" as all time for whichthe employees were being paid and enforced its no-solicitation rule at all timeswhile the employees were on the road, with the exception of the one-half hournonpaid lunch period.Thus,during the hearing the Respondent's counsel statedon the record to a witness,testifying for the General Counsel, "that at your so-called rest stops you are not free to engage in any union activities or otherwisesolicitations."And in his brief,he concedes that "there is, then,no question as tothe scope of the rule."The Board has long held,with court approval, that prohibiting union solicita-tionby employees during their nonworking time deprives employees of rightsguaranteed by the Act in violation of Section 8 (a) (1), whether or not suchnonworking time is paid for by the Employer.5As the Court of Appeals for theFifth Circuit so aptly stated inOlin Industriescase:The argument that since the employees were paid during these lunch and restperiods they actually constituted company time and were subject to companyrules is without support or foundation.We think the Board has properlyapproached this problem of solicitation on company property on the basis ofthe distinction between actual working and nonworking time, rather than onthe basis of the immaterial distinction between paid and unpaid time. [Cita-tion of cases.] . . .Any other rule might seriously impair the right of employees to organize col-lectively under the Act by placing a premium on attempts by employers toallocatewages or salaries and company time over the entire workweek, so asto prohibit employees from discussing union activities or soliciting union mem-bership at practically every convenient time.Clearly the Act does not requireenforcement of such a harsh rule of silence upon employees.There is equally no merit to Respondent's contention that its prohibition of solici-tation at these stops was a reasonable restraint in the interest of employee safetyand efficiency of operation of the vehicles.The general purpose of all rest periodsis to promote safety and efficiency.Ifind that by enforcing its no-solicitation rule so as to forbid,without its man-ager's permission, union membership solicitition by its employees during their non-working time at scheduled rest stops and at the required stop for the purpose ofwaiting out any accumulated time on their shift,and by issuing a warning noticeto Louie E.Wright for violating this rule at the latter stop, the Respondent inter-fered with,restrained, and coerced its employees in the exercise of their statutoryrights and thereby violated Section 8(a) (1) of the Act.6 See e. g.,Olin Industries,Inc. v. N. L.R. B.,191 F.2d 613,617 (C.A. 5), cert.denied343 U.S.919;V. L. R. B. v.Monarch Machine ToolCo.,210 F.2d 183(C.A. 6), cert.denied 347 U. S. 967(unscheduled paid lunch periods) ;I.F. Sales Company,82 NLRB137, 138,enfd. 188 F.2d 931(C. A. 6). 390DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Respondent's letter of April 16, 1956On April 16, 1956, Respondent mailed to its employees a letter, signed by Mana-ger Haidet, indicating Respondent's views on the efforts of the employees to organizein the Teamsters' Union.The letter, appearing in full as Appendix B, attached tothis report, stated that the "company doesn't want a union at the test fleet," thatthe employees of the fleet have demonstrated in two past elections that they do notwant a union either, that another election could not be held until October 6, 1956,that signing a card is a serious matter and not just a step in the direction of securingan election, that wages and other benefits have been excellent without a union, andthat unionization often results in strikes with consequent loss of pay and even pos-sible loss of employment in the event of replacement of economic strikers.The General Counsel points to the following statements in the letter as constitutingunlawful interference, restraint, and coercion:In 1953 a lot of of our men made the mistake of signing union cardsAnd don't think the union will keep your card secret. Back in 1953 the or-ganizers told the men that their cards would be kept secret and next thing thesigners knew the cards were in evidence in a Labor Board HearingTHINK CAREFULLY-DON'T MAKE A MISTAKE.The General Counsel concedes in his brief that if the letter was considered byitself, these statements "would probably constitute nothing more than the permissiveexpressions of opinion under Section 8 (c)" of the Act.However, he contends thatthese statements must be considered in the light of Manager Haidet's conduct in 1953when he was found to have violated the Act by threats of reprisals and promises ofbenefits and by discharging an employee for his union activities, as previously de-scribed in this report.So considered, the General Counsel contends, these state-ments constitute a thinly veiled threat of economic reprisals for signing a union card.The background events, to which the General Counsel refers, occurred about 3years before the mailing of this letter.The Respondent has since complied with thecourt's decree enforcing the Board's Order based on the 1953 conduct.Under allthese circumstances, and considering the statements in the context in which theywere made, I do not feel that the record warrants the inference which the GeneralCounsel seeks to have me draw. I find that the letter in its entirety contains nomore than a privileged expression of the Respondent's views, arguments, or opinionsprotected by Section 8 (c) of the Act. I will accordingly recommend the dismissalof this allegation of the complaint.3.The CondrinincidentThe complaint alleges that Respondent unlawfully discriminated against W. E. Con-drin by prohibiting him from talking to other employees during his nonworkingtime.William E. Condrin had been continuously employed by the Respondent as a testcar driver for approximately 10 years.Respondent, through Manager Haidet andits supervisors, was admittedly aware of the fact that Condrin was an active unionprotagonist.He was on the employee organizing committee during the organizingcampaign of the Rubber Workers Union, and had testified on behalf of the GeneralCounsel in the two prior unfair labor practice hearings. In 1956 he was active insolicitingemployees to join the Teamsters' Union.Test car drivers were permitted to punch in 5 minutes before they were requiredto commence work, thus allowing them a 5-minute period of nonworking time. OnMay 1, 1956, the day in question, Condrin was on the afternoon shift which com-menced at 1:45, with the permissible punch-in time at 1:40.Condrin testified thaton that day he punched in at 1:40, his usual punch-in time on the afternoon shift,and then walked out to the back of the driveway near the street where one of theincomingtest cars from the preceding shift was parked.There he talked to Erwin1.Albrecht, the incoming test driver and another known union adherent.Accord-ing toCondrin's undisputed testimony, he told Albrecht that he had some signedunion cardsand asked Albrecht if he would go by Condrin's house and get the cardsand take them to the Teamsters, and that Albrecht replied by telling Condrin tobring the cards down and puttheminAlbrecht's car out in the shed.While thisconversation was in progress, Albrecht continued the wiping off of his car which hewas gettingready to turn over to the next driver.Condrin further testified as fol- ARMSTRONG TIRE AND RUBBER COMPANY391lows:While talking to Albrecht, Condrin observed Manager Haidet walking towardsthem lightly and on his tiptoes; Condrin thereupon turned around and looked straightat Haidet, whereupon Haidet approached him in a normal manner.Haidet then toldCondrin that he did not want him to talk to any driver at any time after he punchedin.As Haidet turned around and started to walk away, he stopped and in a raisedvoice stated, "I mean that."Condrin's conversation with Albrecht had taken about1minute when Haidet spoke to Condrin.R. R. Scharmen, Respondent's road supervisor of the test fleet, testified that on 2consecutive days in the spring of 1956, he noticed Condrin walk over and talk toAlbrecht before Condrin had punched in, and reported this to Ray Wilson, Respond-ent's shop foreman.Wilson testified that Scharmen also expressed the view thatHaidet should be informed about it, and that he accordingly reported the incidentto Haidet.Manager Haidet testified that: after receiving this report from Wilson,he decided to watch Condrin closer; on the day in question he saw Condrin walkout to where Albrecht's car was parked and talk to Albrecht; he walked up and toldCondrin, "I don't want you bothering these men before you are punched in.Iwant you to get away right away and I mean it"; and Condrin walked away. Haidetwas emphatic in his testimony that this occurred 8 to 10 minutes before Condrinwas due to punch in.It thus appears that the only serious discrepancy between Condrin's and Haidet'sversion relates to whether this incident occurred after or before Condrin had punchedin.As my findings would be the same whether or not Condrin had already punchedin at that time, I deem it unnecessary to resolve this issue.Haidet admitted that it was a natural and ordinary occurrence for oncomingdrivers to speak to offcoming drivers, to carry their lunches to the car, put coats inthe car and take care of other usual and normal amenities.He further admittedthat no employee, except Condrin, was similarly prohibited from conversing with hisfellow employees.Haidet testified that he would not have said anything to Condrinabout talking to offgoing drivers if he had not made a practice of bothering themwhile they were working.Yet, there is no evidence that Condrin bothered anydrivers while they were working.Haidet admitted that no drivers had ever com-plained about being bothered by Condrin while at work, and that he did not knowof any instance of Condrin interfering with their work. In fact, Haidet admittedthat Condrin never talked to any employee other than Albrecht.As previouslypointed out, Albrecht was the employee who had been discriminatorily dischargedby Haidet in 1953 and had been reinstated in January 1956 pursuant to a decree ofthe court enforcing the Board's Order.Haidet admittedly was aware of Condrin'sextensive union activities.After some prodding, he admitted on cross-examinationthat whenever Condrin and Albrecht were talking, he assumed that they were talkingabout the Union.Haidet admittedly was opposed to having a union at Respondent'sTest Fleet Branch.He finally admitted that his purpose in prohibiting Condrin, fromtalking to the offcoming drivers was, at least in part, to break up the union talk be-tween Condrin and Albrecht.The foregoing factors, when coupled with the other unfair labor practices com-mitted by Haidet, as herein found, manifests a clear discriminatory purpose insingling out Condrin and prohibiting him from talking to his fellow employeesbecause of his union and concerted activities and to impede the self-organizationalefforts of the employees.Under these circumstances, I find that Haidet's conductin imposing a rule of silence upon Condrin alone, was violative of Section 8 (a) (1)of the Act, whether or not the rule applied to the time before or after he punched in.6Delta Finishing Company,111 NLRB 659, 661.4.The Chambers incidentThe complaint alleges that about August 10, 1956, Manager Haidet interrogatedan employee as to how much union talk was going on and as to how many em-ployees were for the Union; stated that if the Union came in, the employees mightlose some of the benefits such as their sick leave, insurance, and pension plans;and also stated that the company could move the Test Fleet Branch to a differentlocation, if it desired.In support of this allegation, A. B. Chambers, called as a witness for the GeneralCounsel, testified on direct examination, as follows:6I find it unnecessary to determine whether such conduct also violated Section 8 (a)(3) of the Act,as the complaint alleges and the General Counsel contends.For, in eitherevent,I would recommend the same.remedy. 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDAbout August 10, 1956, he was sitting on a desk near the time clock during work-ing hours when Manager Haidet approached him. Chambers had heard considerabletalk about the Union, pro and con, and saw an opportunity to get some informationfrom the highest man in authority there.Chambers asked Haidet whether, "ifthis plant goes union" we would "still have our six-day sick leave and our insuranceand what other benefits the Company is giving us now."Haidet replied that he didnot know just exactly what they would get if it went union, that "possibly therewould be some changes made," that we may get those benefits and we may not, andthat anything we got would have to be bargained for.As there had been sometalk about moving the plant, Chambers asked Haidet if Armstrong was "intendingto move this plant from this location or out of Texas?"Haidet replied that it waspossible that it could be moved, told him they were considering a ranch or anoval-shaped track, and discussed various locations and plans under consideration.Chambers stated that Armstrong "has got enough money to move this thing out ofthis country if they desire to."Haider agreed that Armstrong could move it any-where they took a notion to.Near the end of the conversation, Haidet stated ina joking manner that "he would like to know how many is for and against theUnion" or "how much talk there is going on about the Union."Chambers repliedin a joking way, "wouldn't you like to know."On cross-examination by Respondent's counsel, Chambers agreed that Haidethad stated, in response to his question about the possible loss of benefits, that Haidetdid not know what would be in the union contract and that those matters wouldbe the subject of bargaining.Chambers was emphatic that it was he who hadbrought up the subject of the fleet moving and that Haidet discussed with himtentative plans the Company had for moving off the road to a ranch location inthe vicinity of San Antonio and that one of the reasons given for contemplatingsuch a move was to avoid trouble the fleet had been having with a specific officerabout the speed limits.7Haidet's version does not differ substantially from that of Chambers'.Haidettestified that, in response to Chambers' question about the possible loss of employeebenefits if the union came in, he stated that he could not answer that, that "if thisshould go union, everything that you do get or everything you might lose, everythingwould have to be bargained for" and that "I don't have any idea what mighthappen."Chambers stated that "Armstrong is a big company" and "if they wantedtomove this place, they could move it, couldn't they?"Haidet replied that hesupposed they could.He then pointed out, as an example, that "right now weare thinking of moving to another spot" and have "investigated possibilities ofbuying a ranch, building a track to test our tires on," and discussed various locationsunder consideration.He also discussed with Chambers the reasons for wantingtomove, that they had been having trouble with radar checking speed limits andwith one particular officer, and that the Company was asking for higher speeds.Haidet testified that his question about how many had signed union cards occurredat a subsequent conversation.On that occasion Chambers had called Haidet overand related that employee Condrin had stated that some "bigwigs" from Akronwere coming down and would really organize the place.Haidet replied that hewas not too worried about them and that he did not think they could do it.Haidet7When Chambers testified that all of Iaidet's statements were made in response toChambers' questions, the General Counsel claimed surprise because of an alleged contraryversion given by Chambers in his sworn affidavit submitted to the General Counsel on Oc-tober 11, 1956.The General Counsel was thereupon permitted to cross-examine Chambers.The General Counsel also attempted to refresh Chambers' recollection by showing Cham-bers his sworn affidavit.The General Counsel then offered Chambers' affidavit in evidence,not for impeachment purposes, but as the document used to refresh Chambers' recollectionand as affirmative evidence. I sustained Respondent's objection that the affidavit was notadmissible-for such purposes.The General Counsel now urges in his brief that I reconsidermy ruling, and contends that the affidavit is admissible as past recollection recorded amongother bases."It is universally maintained by the Courts that prior self-contradictions areOn Evidence, Third Edition, p. 688, sec. 1018.A "writing used to refresh recollection isnot part of the testimony."Ibid.,sec. 763."When a paper is used merely to revivea present recollection, the oral utterances prompted by the revived recollection is alone thetestimony ; the writing becomes no part of the testimony and therefore cannot be put inor read as such."Ibid.,sec. 800.Nor does the record disclose a proper foundation forqualifying the affidavit as a past recollection recorded.Ibid.,sec.' 746 and if.Uponthe basis of the foregoing authority, I adhere to my ruling that the affidavit is not admis-sible for the purposes for which it was offered. ARMSTRONG _TIRE. AND RUBBER COMPANY393then turned to Chambers and said, "I wonder how many card signers they dohave."As Haidet started to walk away, Chambers replied, "wouldn't you like toknow."Even accepting Chambers' version of the conversation, I find nothing unlawfulinHaidet's statements.Chambers initiated the conversation, and all of Haidet'sstatements were made in response to Chambers' questions.Haidet did not saythat the Respondent would discontinue existing employee benefits,prior to bargain-ing,if the Union became the bargaining agent, as was the situation where theBoard found a violation of Section 8 (a) (1) inThe Rein Companycase, 114 NLRB694, 697.He merely informed Chambers, in substance, that any possible changesin existing employee benefits would depend on the outcome of collective bargainingand the resulting terms of the contract agreed upon by the parties.This did notconstitute a threat of reprisal but a permissible explanation of the give and takeinvolved in the collective-bargaining process.Haidet's discussion of the plans underconsideration by Respondent for moving the test fleet was not related to unionactivities but to legitimate business considerations and hence did not constitute athreat of reprisal.Nor did Haidet's rhetorical question, made in a joking manner,as to how much talk was going on about the Union or how many were for theUnion, constitute unlawful interrogation.Under the circumstances, it did not tendto interfere with, restrain, or coerce the employees in the exercise of their statutoryrights, the test adopted by the Board 8 as the basis for a finding of unlawful inter-rogation.Accordingly, I will recommend dismissal of the allegation concerning Haidet'sstatements to Chambers.C. The discriminatory discharge of Louie E. WrightLouie E. Wright was employed by Respondent as a test driver continuously fromMarch 1953 until his discharge on April 24, 1956, when he was driving a testtruck.The Respondent contends that he was discharged for falsely reporting toShop Foreman Wilson that the headlight on his truck had been damaged by hittinga cow when in fact it was caused by a fellow employee accidentally backing histruck intoWright's truck.The General Counsel contends that this incident wasseized upon as a pretext to cloak Respondent's discriminatory motive in dischargingWright for union activities and to impede employee efforts to organize in theTeamsters' Union.1.The accident involving Wright's truckOn April 18 or 20, 1956, Wright had returned from his test run about 6 a. m.and had driven his truck up on the ramp near the gasoline pumps to take his turnin gassing up the truck.Earl Ingle, a fellow test truckdriver, was in his truckahead of Wright, and accidentally backed his truck into Wright's truck, breakingthe sealed beam light and damaging the lamp on the right front headlight ofWright's truck,Wright testified as follows with respect to what next occurred:Wright got out of his truck, walked up to Ingle, and asked Ingle if he knew thathe had accidentally broken the headlight on Wright's truck. Ingle replied that heknew he had hit something but did not know what.Wright then asked Ingle if hewas going to tell them about it and get it fixed. Ingle made an obscene remarkand said he was not going to tell them anything.Wright expressed sorrow over theattitude Ingle was taking and stated that he hated to "stool" on Ingle by telling thathe broke the headlight and that he thought Ingle would be man enough to admit ithimself.Wright then turned around and called out to Shop Foreman Wilson tocome out and look at his truck.Wilson came to Wright's truck and asked himwhat happened. Ingle was standing nearby but made no comment.Wright thensaid in a loud blustering tone and in a "joking sort of way" that he "must have hita cow" or that it "looks like I ran into a cow" and that he had a broken headlight.Wilson replied that, if that was all the damage that was done, Wright shoulddrive the truck into the garage to have it fixed and to go home and forget about it.Wright then drove his truck into the garage where the mechanic repaired thedamage.Ingle testified as follows with respect to this incident: After he had backed intoWright's truck, he pulled up to the farthest gas pump and then called the mechanicto fix a broken spring which had caused the gas throttle to freeze.After themechanic left,Wright came up to Ingle's truck, told Ingle that there was no8 Blue Flash Express, Inc.,109 NLRB 591, 593;Grober Manufacturing Company, Inc.,111 NLRB 167, 168. 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDdamage to his truck but that Wright's truck had a broken headlight,and said, "Ihave told them I hit a cow,what are you going to say?" Ingle replied that he wasgoing to tell them the truth.,Ingle denied having any conversation with Wrightnear the latter's truck and testified that he did not see Foreman Wilson at theas island that morning.With respect to this incident,Foreman Wilson testified as follows: On the morningin question,Wright called out to him to "come here I want to show you something."When Wilson came out,Wright was standing close to his truck.Wilson askedwhat had happened.Wright then shook his headlight and said "I hit a cow."Wilson then told Wright to "gas up and bring it on here in the shop and we willfix it."Wilson denied that Wright was talking in a joking manner.Employee. Condrin-testified that he was' looking out of the shop window whenForeman Wilson went out to look at Wright's truck; that he saw Ingle walk up,facingWright; and"pretty soon" he heard Wright say "Ha! Ha! Ha!, I guess Imust have hit a cow."Employees Earl Cogdell and Troy Eason,Respondent'switnesses,testified that they heard Wright tell Wilson that"Ihit a cow."Cogdellalso testified at one point that he did not see Ingle anywhere when Wright wastalking toWilson and,at another point, that Ingle was with the mechanic atpump No. 1 and that Wright's truck was at pump No. 3. Another Respondentwitness, Silas Ben Smith,testified that Ingle never walked back to Wright's truck,but that Wright had walked up to Ingle's truck and spoke to Ingle.He did notknow what they said.Upon consideration of all the foregoing testimony and from my observation of thedemeanor of the witnesses,I credit the testimony of Wright and find that, in sub-stance, he had the conversations with Ingle and Wilson to which he testified.Moreover,Wright's version of his conversation with Ingle is more inherently plaus-ible.For, there would be no reason for'-Wright reporting about hitting a cowbefore ascertaining whether Ingle would report the accident.And my resolutionof the issues in this case would be the same whether Wright told Wilson he "musthave hit a cow" or "looks like I ran into a cow,"as he testified,or whether hemerely stated,"I hit a cow," as Respondent'switnesses testified.2.The discharge of Wright 9On April 24, 1956, Manager Haidet called Wright into his office,and stated thathe had heard that Wright had been involved in an accident and that there hadbeen a headlight broken on his truck.Wright admitted that that was so.WhenHaidet stated that he heard Wright had hit a cow, Wright replied that that wasnot correct, and explained how the accident happened by Ingle backing into histruck.During the course of the conversation Haidet told Wright that Ingle hadcome into his office and reported the accident.Haidet asked-Wright why he hadreported hitting a cow.Wright stated that he had not made out any written reportbut had merely told Ray Wilson that he must have hit a cow after Ingle, who wasstanding there,would not tell Wilson what had happened,for the reason that hedid not want to be in the embarrassing position of "stooling"on Ingle.Haidet toldWright that he had made a false report of an accident and that he would have todischarge him for it.Haidet then dischargedWright,effective as of the nextmorning.3.TheRespondent's defenseRespondent contends that Wright was discharged because he had reported toForeman Wilson that the headlight on his truck had been damaged by hittinga cow rather than by Ingle's truck backing into his truck..If this were in fact thetrue motivating cause for the discharge,it is of course a complete and valid defense.Manager Haidet's true motivating cause in discharging Wright is at issue.It is conceded that the damage to the headlight was of a very minor nature andcost only a few `dollars to repair.1°The record shows that breakage of a sealedbeam headlight is a frequent occurrence among the drivers, and that no employeereport,either written or oral,is required of such accidents.Haidet admitted thatthe accident involving Wright's truck was of a minor nature.The record showsthat the Respondent is not concerned as to the cause of the breakage of a sealedbeam headlight.Haidet admitted that it would have been proper for Wright tohave asked the mechanic to fix the headlight,without informing him or anyone9 The findings in this section are based on the mutually consistent testimony of Wrightand ManagerHaidet.'oThe mechanic,who made the repairs,testified that he replaced a broken sealed beamand spent about 1 hour in straightening the outside rim and the inside of the headlight. ARMSTRONG TIRE AND RUBBER COMPANY395else as to how the damage occurred. The record also shows that the damage causedto a car or truck from hitting a cow or deer is much more extensive than was causedtoWright's truck.Foreman Wilson admitted that the,damage in Wright's case wasa minor thing and he did not give it too much thought.' After considerable prod-ding on cross-examination,Wilson admitted that, from his experience with thedamage caused by hitting a cow, "deep down in my heart I couldn't possibly havebelieved" that he hit a cow but that "it was such a minor thing" that he did not worryabout it or give it a serious thought.Wilson further testified that later he "read between the lines" and reported theincident to Mr. Haidet because he wanted Haidet to know that "Wright had not givena true story."Wilson testified that he told Mr. Haidet that "Wright was supposedto have hit a cow last night and knocked out a headlight" and that "if it was a cowitmust have had an iron rib."He admitted that he is not required to make reportsto Haidet about such minor items as the damage to Wright's truck.He furtheradmitted that he was not interested in finding out just how the damage to the head-light had occurred.Wilson admitted that he was "almost positive" that his reportto Mr. Haidet was made before Ingle had reported the matter to Haidet.On the other hand, Manager Haidet testified that Wilson had not reported theincident to Haidet at all but that, on the day after Ingle's report, Haidet asked Wilsonwhy he had not reported Wright's accident and that Wilson stated that "the thingwas so small" that he "just forgot all about it." In fact, Haidet admitted that Wilsondoes not have to report such minor things as the Wright incident and that there wasno cause for Wilson to report it until Haidet asked him about it.Moreover, al-though Haidet testified that he had not known anything about the Wright incidentuntil Ingle had reported the matter to him, Ingle testified that when he reportedthematter, Haidet stated that he had heard a different story and that he thoughtWright had hit a cow.Haidet testified that he had been instructed to consult Respondent's attorney be-fore discharging anyone active in the Union; that, after Ingle had reported the incidentto him, he telephoned to Respondent's attorney, told him that "Wright had falselyreported an accident to me" and that he wanted to know if he could lawfully dis-charge him; and that the attorney advised Haidet to investigate the matter and, ifthe investigation disclosed that Wright had stated that he had hit a cow, to call Wrightinto the office and if Wright did not have an adequate explanation for having madesuch a statement, it was lawful to discharge him.Thereafter Haidet spoke to severaldrivers who verified that Wright had made the statement about hitting a cow, andthen called Wright into his office where he discharged him, as previously described.Haidet admitted that Wright had not made a false report about the accident toHaidet, and that he would not have discharged Wright if his investigation haddisclosed thatWright had told Wilson in a joking manner that he must have hita cow.He testified that Wright's explanation, that he did not want to "stool" onIngle, was not a satisfactory explanation for stating that he hit a ccw.However, headmitted that there was no possible explanation which Wright could have given tosatisfyHaidet; and that, despite his attorney's advice, he had decided to dischargeWright before making any investigation and before listening to Wright's explanation.In view of the foregoing inconsistencies and contradictions, and from my observa-tion of his demeanor while testifying, I do not regard Haidet as a credible witness.Upon consideration of all the foregoing factors, and upon the basis of the entirerecord considered as a whole, I am convinced and find that Wright's statement toForeman Wilson that he hit a cow was not the true motivating cause for his dischargebut was seized upon by Haidet as a pretext to cloak another motive.4.ConclusionsFrom the very first attempt in 1953 to organizea unionamong the Respondent'semployees,Wright was, and continued to be, the most activeunionprotagonist.He was an active member of the employee organizing committee for the RubberWorkers Union, and testified in behalf of the General Counselin theunfair laborpractice hearing in January 1954.On one occasion in 1954 when Wright askedHaidet whether the drivers whom he contemplated taking over from another fleet,which was shutting down, would be accorded seniority over the present drivers,Haidet admittedly "got mad," upbraided Wright, and warned him "to keep yournose outof my business and be careful."After the Rubber Workers Union lostthe first election,Wright continued to promote the union cause, talked to employeesabout the benefits of a union, pointed out that the employees would have betterwages and working conditions under a union, and was successfulin obtaining anumber of employee signatures to union authorization cards.Until the switch tothe Teamsters' Union in 1956, Wright talked to about 90 percent of Respondent's 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDtest car and truckdrivers.His widespread union interests and activities were ad-mittedlywell known to Manager Haidet, Road Supervisor Scharmen, and ShopForeman Wilson.In April 1956 Wright took the initiative in switching the employee organizationalefforts to the Teamsters.On April 6 he went to the office of the Teamsters Local657 and advised them that the Rubber Workers Union had no objection to employeeefforts to organize in the Teamsters' Union.He left with some union authorizationcards for the purpose of soliciting employee signatures.That afternoon Wrightdrove a test truck on the afternoon shift.At one of the rest stops he went to getcoffee with two fellow drivers and told them about his visit to the Teamsters' Unionand that he had some Teamsters' cards to hand out. One of the employees offered tosign one but no fountain pen was available.At the last stop, 21 miles north ofSan Antonio, where the truckdrivers stopped for the purpose of waiting out theiraccumulated time,Wright gave a Teamsters' card to Troy Eason, as previouslydescribed.As previously found, Troy Eason informed Manager Haidet about Wright givinghim a Teamsters' authorization card at their last stop on April 6.Thereafter, onApril 12, Haidet gave Wright a warning notice for having solicited Troy Easonat that last stop on April 6, as previously found.At the same time, Haidet alsothreatened to dischargeWright if he did it again during any time for which hewas being paid, pursuant to Respondent's no-solicitation rule.As previously found,Respondent's conduct in this respect violated Section 8 (a) (1) of the Act.Thereafter,Wright continued to solicit employees and to talk about the benefitsof a union.From April 6 until the date of his discharge on April 24, Wrightsolicited about half a dozen employee signatures but was unsuccessful in obtainingany.Throughout this period Haidet made clear to the employees his opposition tohaving a union at' the Respondent's Test Fleet Branch.On April 6 Haidet hadbecome aware of Wright's efforts to organize the employees in the Teamsters.Helost no time in informing the employees of his continued opposition to the em-ployees' self-organizational efforts by his letter mailed to the employees on April 16.On April 18 or 20 Ingle, a fellow truckdriver, backed into Wright's truck, caus-ingminor damage to a headlight.When Ingle refused to report the accident,Wright told Foreman Wilson in a joking manner that he hit a cow, because hedid not want to "stool" on Ingle.Wilson knew, from the little damage to Wright'struck, that Wright had not hit a cow and at first regarded the incident as too minorto warrant any further attention.Despite the fact that Wright's statement wasobviously made to cover up an embarrassing situation about a minor accident of akind which was a frequent occurrence among Respondent's drivers and as to whichthere was no requirement of any kind of a report, Wilson, according to his testi-mony, later informed Haidet of his belief that Wright had not hit a cow.Wilson,Ingle, and Haidet gave conflicting versions at the hearing as to when and howHaidet first learned of this incident.Aware that Wright was completely innocent inthe accident, Haidet went through the motions of an investigation and of givingWright an opportunity to explain, with his mind firmly fixed in advance to dischargeWright regardless of what the investigation might disclose or of Wright's explana-tion.Haidet then discharged Wright for the asserted reason that he had made afalse. report of the accident, although such an offense was not listed on the Respond-ent'sRules of Conduct and Discipline, distributed to the employees.Contrastedwith the treatment of Wright in this respect, is that accorded by Haidet to two ad-mittedly known antiunion employees discharged by Haidet for fighting on companyproperty.Although this is an offense which is listed on the Respondent's Rules ofConduct and Discipline as carrying the penalty of discharge for the first offense,Haidet admitted that he first tried to stop them from fighting, that he warned themthat if they did it again he would have to enforce the rules and discharge them,and that, not until they started fighting again after Haidet had left, did Haidet dis-charge them.Upon the basis of the entire record, I am convinced, and find, that Haidet seizedupon the Wright incident as a pretext for ridding himself of the most persistent andoutstanding union protagonist and to impede the latest employee efforts to organizein the Teamsters.By such conduct, the Respondent has discriminated in regard tothe hire and tenure of employment of Louie E. Wright, thereby discouraging mem-bership in the Teamsters' Union, in violation of Section 8 (a) (3) and (1) of theAct. ARMSTRONGTIRE AND RUBBER COMPANY397IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth in section III, above, occurring inconnection with the operations of the Respondent described in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow thereof.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practicesin violation of Section 8 (a) (1) and (3) of the Act, I will recommend that it ceaseand desist therefrom and take certain affirmative action to effectuate the policies ofthe Act.I have found that the Respondent violated the Act by enforcinga no-solicitationrule so as to forbid, without its manager's permission, union membership solicitationby employees during their nonworking time at scheduled rest stops and duringrequired stops made for the purpose of waiting out any accumulatedtimeon theirshift.Accordingly, I will recommend that the Respondent rescind immediatelyits rule to that extent."Having found that the Respondent discriminated in regard to the hire and tenureof employment of Louie E. Wright, I will recommend that the Respondent offerto him immediate and full reinstatement to his former or a substantially equivalentposition,12 without prejudice to his seniority or other rights and privileges, and makehim whole for any loss of earnings he may have suffered by reason of the Re-spondent's discriminationagainst him,by payment to him of a sum of moneyequal to that which he normally would have earned as wages from the date of hisdischarge to the date of the Respondent's offer of reinstatement, less his netearnings 13 during said periods.Said loss of pay shall be computed on a quarterlybasis in the manner established by the Board in F. W.Woolworth Company,90NLRB 291, 294. I will also recommend that the Respondent make available tothe Board, upon request, payroll and other records to facilitate the determinationof the amounts due under this recommended remedy.The unfair labor practices committed by the Respondent are of a character whichstrike at the roots of employee rights safeguarded by the Act.As these unfairlabor practices are persuasively related to other unfair labor practice proscribedby the Act, a danger of their commission in the future is to be anticipated fromthe Respondent's conduct in the past.The preventive purposes of the Act will bethwarted unless the remedial order is coextensive with the threat. In order there-fore to make effective the interdependent guarantees of Section 7 of the Act andto prevent a recurrence of unfair labor practices, I will recommend that the Re-spondent cease and desist from infringing in any manner upon the rights guaranteedemployees in Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within the meaning of Section 2(6) and (7) of the Act.2.The Teamsters is a labor organization within the meaning of Section 2 (5)Of the Act.3.By discriminating in regard to the hire and tenure of employment of LouieE.Wright, thereby discouraging membership in the Teamsters, the Respondent hasengaged in and is engaging in unfair labor practices within the meaning of SectionS (a) (3) of the Act.11 See, e. g.,J.H. Rutter-Rex Manufacturing Company,Inc., 86 NLRB 470, 472;DeltaFinishing Company,111 NLRB 659, 664;Cranston PrintWorksCompany,115 NLRB 537;Republic Aviation Corporation v. N. L. R'. B.,324 U. S. 793, enf. 51 NLRB 1186, 1189.'The Chase National Bank of the City of New York, San Juan, Puerto Rico, Branch,45 NLRB 827.isCrossett Lumber Company,8 NLRB 440, 497-498. 398DECISIONSOF NATIONAL LABOR RELATIONS BOARD4.By the foregoing conduct; by enforcing a no-solicitation rule so as to forbid,without its manager's permission, union membership solicitation by its employeesduring their nonworking time at scheduled rest stops and at required stops madefor the purpose of waiting out any accumulated time on their shift; by issuing awarning notice to Louie E. Wright for violating this rule at the latter stop; and bydiscriminatorily prohibitingWilliam E. Condrin from talking to his fellow em-ployees because of his union and concerted activities and for the purpose of impedingthe self-organizational efforts of its employees, the Respondent has interfered with,restrained, and coerced its employees in the exercise of rights guaranteed in Section7 of the Act and thereby has engaged, and is engaging, in unfair labor practiceswithin the meaning of Section 8 (a) (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.6.The Respondent has not engaged in unfair labor practices because of the con-tent of the leaflet distributed to its employees on April 16, 1956, and by ManagerHaidet's conversation with employee Chambers on or about August 10, 1956.[Recommendations omitted from publication.]APPENDIX BTo Our Employees:APRIL 16, 1956.This union business is starting again.You all know how we stand on this matter.The company doesn't want .a union at the test fleet, and the men at the fleet havedemonstrated that they don't want one either.This has been going on for about three years now. In 1953 a lot of our menmade the mistake of signing union cards, but in June of that year our fleet em-ployees overwhelmingly voted the union down.Then in 1954 this same Teamstersunion that is around here now tried to get cards signed.They must have beenunsuccessful because we never heard any more about it.Last October 6 we hadanother election.Again our employees showed that they didn't want a union by abig vote.Now it is starting again. I don't know what the story the organizers are spreading,but you should know that no matter how many cards they sign up, there can'tbe another election for a year after the last one, that is until after October 6, 1956.We hope that everyone will think carefully if they are asked to sign a card.Youmay be told that these cards are only to get an election, but, as our old hands knowvery well, the union considers that these cards make the union your agent.Anddon't think you can get the card back if you sign one, and then change your mind.And don't think the union will keep your card secret.Back in 1953 the organizerstold the men that their cards would be kept secret, and the next thing the signersknew their cards were in evidence in a Labor Board hearing.You have a good job here at the fleet.You know the high wages we pay, and thegood benefits we have.You know that there is no other place in the San Antonioarea where the employees have better conditions, and we are far ahead of mostplaces, union or non-union.You have never had to pay one cent to a union.You have never had to join a union to work at the fleet, and you never will.Before you get involved in this thing you should ask the union one question CANTHEY GUARANTEE YOU THAT THERE WONT BE A STRIKE? These unionmen often make big promises, but how can they fulfill these promises. Supposethe company does not see fit to go along with what the union proposes.The unionhas but one answer-YOU GO ON STRIKE. In other words you pay initiationfees, dues, and other contributions to the union and then have to striketo trytoget what the union promised.We all know the strife, hatred and bitterness that strikes cause and rememberthatmen on strike receive no pay, not even unemployment compensation.Notonly that, the company is perfectly free to replace economic strikers with newemployees.Strikers often find that they have no job when the strike is over.THINK CAREFULLY-DON'T MAKE A MISTAKE(Signed)H. A. HAmcT,Manager, Armstrong Tire Test Fleet.